Cole, J.
While I concur in the decision that the judgment of the circuit court in this case should be affirmed, I place my opinion upon somewhat different grounds from those assigned by Mr. Justice Paine, in the opinion filed by him. According to my view of section one, article eight of the constitution, it was competent for the legislature to provide that farming and agricultural lands within the corporate limits, should be subject to a different rate of taxation for municipal purposes from that which applied to other real estate in that city. My reasons for this construction of the constitution have been stated in the cases of Knowlton vs. The Board of Supervisors of Rock County, 9 Wis., 410, and The Attorney General vs. The Winnebago Lake and Fox River Plank Road Co., 11 id., 35, and need not therefore be re-peated_here. Holding section two, chapter eighty-three of the Private Laws of 1856, to be a perfectly valid enactment, it would follow that the taxes mentioned in the pleadings were unauthorized and void, because they were levied in violation of that section. The majority of the court, however, hold the provision in this section, which declares that the lands annexed by the act which should be used exclusively for farming or agricultural purposes, should not be taxed exceeding one half of one per cent, for any city or ward purpose, void; and further that this proviso is so connected with and dependent upon that part of the act annexing these lands as to show that the legislature would not have made such annexation except upon the condition that they should be taxed the above rate, and that this was the consideration or compensation for the annexation. I do not doubt the correctness of the rule, that where the parts of a statute are so dependent on each other as to warrant the be-*406Hsf that the legislature intended them as a whole, and that if all cannot be carried into effect, tbe legislature would not haye passed tbe residue independently, and some parts are 'ancons'tltullonal an<l void, all provisions that are thus dependent and connected, must fall; but I have difficulty in applying that rule to the act in question. It will be seen that the first section of the act absolutely annexes the territory therein described to the city of Racine. The legislature undoubtedly had the power to make the annexation. I fully concur in the reasoning of Justice PAINE upon that point. This first section is independent of the residue so far as I can discover, and may stand, although all the other parts of the act are held to be void. For an act may be constitutional in some of its provisions and unconstitutional in others. When this is the case, the valid provisions are to have the force of law unless connected with and dependent upon others which are void. I am not able to see that the first section is dependent upon anything. It would be a perfect and complete law by itself, if all other parts of the act were stricken out. Neither am I prepared to say that the legislature would not have made the annexation except upon the condition that the farming lands should be taxed only one half of one per cent, for city purposes. Eor in the first -section such annexation is made absolutely, without any condition or qualification. The second section then states what shall thereafter constitute the limits of the city, and then contains the proviso about the rate of taxation, which the majority of the court think is void. But the annexation is made by virtue of the first section, and that is absolute in its terms. I cannot annex thereto a condition which the legislature has not. I therefore do not think the doctrine laid down by C. J. Shaw, in the case of Warren et al. vs. The Mayor, &c., of Charlestown, 2 Gray, 84, applies here. But I do not care to argue the case farther. My object was only to state the ground upon which I place the decision of af-firmance. Having done this, I dismiss the case without further comipent.